DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 05/28/2019. Claims 1-20 are presently pending and are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS was considered by the examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 19 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claim 19
Step 1: The claim is directed to a process as it recites an (A method). 
Step 2A Prong 1: The claim is directed to an abstract idea. The claim recites the limitation (determining that an action of an object vehicle). This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. For example, this limitation encompasses a person avoiding traffic while driving a vehicle. Further, this claim recites the limitation (generating a contract for payment). 
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) wireless pass the contract around (2) receiving the contract (3) executing the object vehicle action (4) fulfilling the payment (5) executing the object vehicle action. The instruction to receive the contract is also recited at a high level of generality (i.e., receiving the contract), and amounts to mere data gathering, which is a form of insignificant extra-solution. Further, the instruction to pass the agreement is also recited at a high level of generality (i.e., wirelessly pass the contract around), and is similar to displaying information, which is a form of insignificant extra-solution. Further, the additional elements are applying the abstract idea in a vehicle environment. 
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the mere collection or receipt of data is also well understood and conventional. For these
reasons, claim 19 is not patent eligible under 35 U.S.C. § 101 because the claim does not include
an inventive concept.
As per claim 20
Step 1: The claim is directed to a process as it recites an (A method). 
Step 2A Prong 1: The claim is directed to an abstract idea. The claim recites the limitation (determining that an action of an object vehicle). This limitation as drafted is a simple process that under its broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. For example, this limitation encompasses a person avoiding traffic while driving a vehicle. Further, this claim recites the limitation (generating a contract for payment). 
Step 2A Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) receiving a digital contract (2) the contract having been signed (3) indicate an aggregate confidence (4) reforming the physical network exempting (5) sending a new contract to all the vehicles. The instruction to receive the contract is also recited at a high level of generality (i.e., receiving a digital contract), and amounts to mere data gathering, which is a form of insignificant extra-solution. Further, the instruction to sending a new contract is also recited at a high level of generality (i.e., sending a new contract to all the vehicles), and is similar to displaying information, which is a form of insignificant extra-solution. Further, the additional elements are applying the abstract idea in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the mere collection or receipt of data is also well understood and conventional. For these
reasons, claim 20 is not patent eligible under 35 U.S.C. § 101 because the claim does not include
an inventive concept.
103 Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2-4, 6, 8-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy et al., US-10089876-B1, and further in view of Lütteken et al. (Using gamification to motivate human cooperation in a lane-change scenario), hereinafter referred to as Ramasamy and Lütteken respectively. 
As per claim 1
Ramasamy discloses recites [a] system comprising (Examples are described herein in the context of systems and methods for coordinated lane-change negotiations between vehicles – Ramasamy Column 2 Lines 31-33): an antenna configured to establish communication with entities to form a physical network (one or more servers 1082 and one or more data stores 1084 , and is in communication with one or more of the vehicles 1040 , 1042 a -c , and 1044 travelling on road 1000 via the network 1070 and wireless transceiver 1050 – Ramasamy Column 22 Lines 14-21); and a processor configured to form a physical network with one or more of the entities via the antenna configure a virtual topology for the physical network (a processor in communication with the RF transceiver and the non-transitory computer-readable medium… requesting vehicle requesting to change to a lane of travel occupied by a first vehicle comprising the device; 40 identify a second vehicle in the lane of travel – Ramasamy Fig 10 and Column 1 Lines 32-44), determine a desired action resulting in a traffic state change affecting travel of at least one vehicle of the physical network (coordinating with the second vehicle to establish a space to accommodate the requesting vehicle in the lane of travel, and coordinating with the second and third vehicles to establish the space, can include, for example, the processor 310 of FIG. 3, or the computing device 210 of FIG. 2. – Ramasamy Figs 4A-C, 5 and Column 17 Lines 22-27).
Ramasamy does not disclose determine a payment to the at least one vehicle, form a digital agreement for the payment, subsequent to the traffic state change, to the at least one vehicle, wirelessly transfer the agreement to one of the entities of the physical network, wirelessly receive the agreement after the transfer, the agreement having been digitally signed by any vehicles determined to be affected by the traffic state change, and execute the desired action, responsive to receiving the agreement as signed.
Lütteken teaches determine a payment to the at least one vehicle (we chose a redeemable point system, which acts as a virtual currency. The point system is based on VR’s expected willingness to pay VL to compensate for the latter’s loss of time – Lütteken Page 901 Column 2 Lines 25-28), form a digital agreement for the payment (Table II shows the two players’ resulting time costs and benefits for this specific scenario— without accounting for other road users—depending on the decisions of VL and VR to accept or reject cooperation - Lütteken Page 901 Table 2 and Column 1 Lines 17- 21), subsequent to the traffic state change, to the at least one vehicle, wirelessly transfer the agreement to one of the entities of the physical network (VR requests VL to open a gap, waits for the approaching gap, and finally changes lane - Lütteken Figs 1, 2 and Page 900 Lines 37-38), wirelessly receive the agreement after the transfer (VL receives the request - Lütteken Page 900 Lines 20-22), the agreement having been digitally signed by any vehicles determined to be affected by the traffic state change (At the same time, the cLCA asks VL to use corresponding buttons on the steering wheel to accept, (5), or decline, (6), the request from VR, (7) - Lütteken Page 900 Lines 22-24), and execute the desired action, responsive to receiving the agreement as signed (VR requests VL to open a gap, waits for the approaching gap, and finally changes lane - Lütteken Figs 1, 2 and Page 900 Lines 37-38).
Ramasamy discloses a method and processor that coordinates lane change negotiations between vehicles receiving, and transmitting lane change requests across a virtual network and physical hardware. Lütteken teaches a simulation where two vehicles negotiate across a network to exchange a virtual currency for compensating one vehicle for slowing down to allow another vehicle to enter into their lane. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ramasamy, a lane change negotiation method and processor that coordinates lane change negotiations between vehicles by the simulated system that coordinates lane change negotiations and payments between vehicles, as taught by Lütteken, to foster driver cooperation in a lane-change scenario in a highly automated environment (see Lütteken Abstract).
As per claim 2
Ramasamy, in view of Lütteken, discloses [t]he system of claim 1, and Ramasamy discloses wherein the processor is included in a vehicle (While different examples of detecting other vehicles travelling in the same lane have been discussed above…Further, means for performing the functions illustrated in block 520 can include, for example, the antenna 314 and wireless transceiver 312, or the processor 310 and memory 320 of FIG. 3, or the antenna 220, computing device 210, or sensors 230, 240 of FIG. 2. – Ramasamy Fig 2 and Column 13 Lines 40-55). 
As per claim 3
Ramasamy, in view of Lütteken, discloses [t]he system of claim 2, and Ramasamy further discloses wherein the entity includes other vehicles (a processor in communication with the RF transceiver and the non-transitory computer-readable medium… requesting vehicle requesting to change to a lane of travel occupied by a first vehicle comprising the device; 40 identify a second vehicle in the lane of travel – Ramasamy Fig 10 and Column 1 Lines 32-44).  
As per claim 4
Ramasamy, in view of Lütteken, discloses [t]he system of claim 2, and Ramasamy further discloses wherein the entity includes infrastructure elements (one or more servers 1082 and one or more data stores 1084, and is in communication with one or more of the vehicles 1040, 1042 a -c, and 1044 travelling on road 1000 via the network 1070 and wireless transceiver 1050 – Ramasamy Column 22 Lines 14-21). 
As per claim 6
Ramasamy, in view of Lütteken, discloses [t]he system of claim 1, Ramasamy discloses wherein the processor is included in an infrastructure clement (coordinated lane-change negotiations between vehicles… communication with one or more of the vehicles 1040, 1042a-c, and 1044 travelling on road 1000 via the network 1070 and wireless transceiver 1050. The server(s) 1082 may be any suitable computing device according to this disclosure, such as the computing device described with respect to FIG. 3 – Ramasamy Fig 10 Column 22 Lines 14-23 ).  
As per claim 8 
Ramasamy, in view of Lütteken, discloses [t]he system of claim 1, Ramasamy does not disclose wherein the traffic state change includes delaying the at least one vehicle.
 wherein the traffic state change includes delaying the at least one vehicle (we chose a redeemable point system, which acts as a virtual currency. The point system is based on VR’s expected willingness to pay VL to compensate for the latter’s loss of time – Lütteken Page 901 Column 2 Lines 25-28). 
 Ramasamy discloses a method and processor that coordinates lane change negotiations between vehicles receiving, and transmitting lane change requests across a virtual network and physical hardware. Lütteken teaches a simulation where two vehicles negotiate across a network to exchange a virtual currency for compensating one vehicle for slowing down to allow another vehicle to enter into their lane. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ramasamy, a lane change negotiation method and processor that coordinates lane change negotiations between vehicles by the simulated system that coordinates lane change negotiations and payments between vehicles, as taught by Lütteken, to foster driver cooperation in a lane-change scenario in a highly automated environment (see Lütteken Abstract). 
As per claim 9
Ramasamy, in view of Lütteken, discloses [t]he system of claim 1, Ramasamy discloses wherein the traffic state change includes causing the at least one vehicle to change lanes (requesting vehicle requesting to change to a lane of travel occupied by a first vehicle comprising the device; 40 identify a second vehicle in the lane of travel – Ramasamy Fig 10 and Column 1 Lines 32-44).
As per claim 10
Ramasamy, in view of Lütteken, discloses [t]he system of claim 1, Ramasamy discloses wherein the traffic state change includes re-routing the at least one vehicle (requesting vehicle requesting to change to a lane of travel occupied by a first vehicle comprising the device; 40 identify a second vehicle in the lane of travel – Ramasamy Fig 10 and Column 1 Lines 32-44).  
As per claim 11 
Ramasamy, in view of Lütteken, discloses [t]he system of claim 1, Ramasamy does not disclose wherein the wireless transfers to the at least one vehicle and at least one non-impacted vehicle are performed in an ordered manner dictated by the virtual topology, such that only one vehicle is able to modify the agreement at any given time.
However, Lütteken teaches wherein the wireless transfers (At the same time, the cLCA asks VL to use corresponding buttons on the steering wheel to accept, (5), or decline, (6), the request from VR, (7) - Lütteken Fig. 2 and Page 900 Lines 22-24) to the at least one vehicle and at least one non-impacted vehicle are performed in an ordered manner dictated by the virtual topology, such that only one vehicle is able to modify the agreement at any given time (Table II shows the two players’ resulting time costs and benefits for this specific scenario— without accounting for other road users—depending on the decisions of VL and VR to accept or reject cooperation - Lütteken Page 901 Fig 2, Table 2, and Column 1 Lines 17- 21).  
Ramasamy discloses a method and processor that coordinates lane change negotiations between vehicles receiving, and transmitting lane change requests across a virtual network and physical hardware. Lütteken teaches a simulation where two vehicles negotiate across a network to exchange a virtual currency for compensating one vehicle for slowing down to allow another vehicle to enter into their lane. 

date of the claimed invention to modify the invention of Ramasamy, a lane change negotiation method and processor that coordinates lane change negotiations between vehicles by the simulated system that coordinates lane change negotiations and payments between vehicles, as taught by Lütteken, to foster driver cooperation in a lane-change scenario in a highly automated environment (see Lütteken Abstract). 
As per claim 12
The recitation for digital signature reflects the intended use of wirelessly transferring the agreement and therefore does not positively limit the claim. 
Ramasamy, in view of Lütteken, discloses [t]he system of claim 1, Ramasamy does not disclose wherein the wireless transfer of the agreement to one of the entities includes wirelessly transferring the agreement to the at least one vehicle for digital signature by the at least one vehicle.
However, Lütteken teaches wherein the wireless transfer of the agreement to one of the entities includes wirelessly transferring the agreement to the at least one vehicle for digital signature by the at least one vehicle (At the same time, the cLCA asks VL to use corresponding buttons on the steering wheel to accept, (5), or decline, (6), the request from VR, (7) - Lütteken Fig 2, and Page 900 Lines 22-24).
Ramasamy discloses a method and processor that coordinates lane change negotiations between vehicles receiving, and transmitting lane change requests across a virtual network and physical hardware. Lütteken teaches a simulation where two vehicles negotiate across a network to exchange a virtual currency for compensating one vehicle for slowing down to allow another vehicle to enter into their lane. 

date of the claimed invention to modify the invention of Ramasamy, a lane change negotiation method and processor that coordinates lane change negotiations between vehicles by the simulated system that coordinates lane change negotiations and payments between vehicles, as taught by Lütteken, to foster driver cooperation in a lane-change scenario in a highly automated environment (see Lütteken Abstract). 
As per claim 13
 The recitation for digital signature as a witness vehicle reflects the intended use of wirelessly transferring the agreement and therefore does not positively limit the claim. 
Ramasamy, in view of Lütteken, discloses [t]he system of claim 1, Ramasamy discloses to at least one non-impacted vehicle (In addition, another vehicle, third vehicle 144, is also travelling on the road 100. But in this example, third vehicle 144 ignores the request as it is not in the middle lane 120. – Ramasamy Column 3 Lines 10-13), in the physical network (one or more servers 1082 and one or more data stores 1084, and is in communication with one or more of the vehicles 1040, 1042 a -c, and 1044 travelling on road 1000 via the network 1070 and wireless transceiver 1050 – Ramasamy Column 22 Lines 14-21).
Ramasamy does not disclose wherein the wireless transfer of the agreement to one of the entities includes wirelessly transferring the agreement, for digital signature as a wireless vehicle. 
However, Lütteken teaches wherein the wireless transfer of the agreement to one of the entities includes wirelessly transferring the agreement, for digital signature as a wireless vehicle (At the same time, the cLCA asks VL to use corresponding buttons on the steering wheel to accept, (5), or decline, (6), the request from VR, (7) - Lütteken Fig 2 and Page 900 Lines 22-24). 

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ramasamy, a lane change negotiation method and processor that coordinates lane change negotiations between vehicles by the simulated system that coordinates lane change negotiations and payments between vehicles, as taught by Lütteken, to foster driver cooperation in a lane-change scenario in a highly automated environment (see Lütteken Abstract). 
As per claim 19
Ramasamy discloses [a] method comprising: (FIG. 5 shows an example method 500 for coordinated lane-change negotiations between vehicles – Ramasamy Column 9 Lines 33-35), determining that an action of an object vehicle will affect travel of at least one other vehicle included in a wireless physical network controlled by a virtual topology (coordinating with the second vehicle to establish a space to accommodate the requesting vehicle in the lane of travel, and coordinating with the second and third vehicles to establish the space, can include, for example, the processor 310 of FIG. 3, or the computing device 210 of FIG. 2. – Ramasamy Figs 4A-C, 5 and Column 17 Lines 22-27), around the physical network, of the physical network (one or more servers 1082 and one or more data stores 1084, and is in communication with one or more of the vehicles 1040, 1042 a -c, and 1044 travelling on road 1000 via the network 1070 and wireless transceiver 1050 – Ramasamy Column 22 Lines 14-21).
Ramasamy does not disclose generating a contract for payment to the other vehicle and wireless pass the contract…in an order dictated by the virtual topology; receiving the contract, at the object vehicle, having been signed by all members; executing the object vehicle action responsive to receiving the contract; and fulfilling the payment from the object vehicle to the at least one other vehicle responsive to executing the object vehicle action. 
However, Lütteken teaches generating a contract for payment to the other vehicle and wireless pass the contract…in an order dictated by the virtual topology (Table II shows the two players’ resulting time costs and benefits for this specific scenario— without accounting for other road users—depending on the decisions of VL and VR to accept or reject cooperation - Lütteken Page 901 Fig 2, Table 2, and Column 1 Lines 17- 21); receiving the contract, at the object vehicle (VR requests VL to open a gap, waits for the approaching gap, and finally changes lane - Lütteken Figs 1, 2 and Page 900 Lines 37-38), having been signed by all members (Table II shows the two players’ resulting time costs and benefits for this specific scenario— without accounting for other road users—depending on the decisions of VL and VR to accept or reject cooperation - Lütteken Page 901 Fig 2, Table 2, and Column 1 Lines 17- 21); executing the object vehicle action responsive to receiving the contract (VR requests VL to open a gap, waits for the approaching gap, and finally changes lane - Lütteken Figs 1, 2 and Page 900 Lines 37-38); and fulfilling the payment from the object vehicle to the at least one other vehicle responsive to executing the object vehicle action (we chose a redeemable point system, which acts as a virtual currency. The point system is based on VR’s expected willingness to pay VL to compensate for the latter’s loss of time – Lütteken Fig 2 and Page 901 Column 2 Lines 25-28).

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ramasamy, a lane change negotiation method and processor that coordinates lane change negotiations between vehicles by the simulated system that coordinates lane change negotiations and payments between vehicles, as taught by Lütteken, to foster driver cooperation in a lane-change scenario in a highly automated environment (see Lütteken Abstract).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy, in view of Lütteken, as applied to claim 2 above, and further in view of Li et al., CN-109508977-A, hereinafter referred to as Ramasamy, Lütteken, and Li respectively (Translations by EPO). 
As per claim 5
Ramasamy, in view of Lütteken, discloses [t] system of claim 2, Ramasamy discloses including the processor (a processor in communication with the RF transceiver and the non-transitory computer-readable medium… requesting vehicle requesting to change to a lane of travel occupied by a first vehicle comprising the device; 40 identify a second vehicle in the lane of travel – Ramasamy Fig 10 and Column 1 Lines 32-44).
Ramasamy does not disclose wherein the payment is from an account associated with the vehicle including the processor.  
 wherein the payment (we chose a redeemable point system, which acts as a virtual currency. The point system is based on VR’s expected willingness to pay VL to compensate for the latter’s loss of time – Lütteken Fig 2 and Page 901 Column 2 Lines 25-28).
Ramasamy discloses a method and processor that coordinates lane change negotiations between vehicles receiving, and transmitting lane change requests across a virtual network and physical hardware. Lütteken teaches a simulation where two vehicles negotiate across a network to exchange a virtual currency for compensating one vehicle for slowing down to allow another vehicle to enter into their lane. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ramasamy, a lane change negotiation method and processor that coordinates lane change negotiations between vehicles by the simulated system that coordinates lane change negotiations and payments between vehicles, as taught by Lütteken, to foster driver cooperation in a lane-change scenario in a highly automated environment (see Lütteken Abstract). 
Lütteken teaches a simulation where two vehicles negotiate across a network to exchange a virtual currency for compensating one vehicle for slowing down to allow another vehicle to enter into their lane. However, Li teaches is from an account associated with the vehicle (the car user account is a blockchain network created for a newly joined user Account, which is responsible for paying the deposit and usage fee – Li Claim 1).  
Ramasamy discloses a method and processor that coordinates lane change negotiations between vehicles receiving, and transmitting lane change requests across a virtual network and 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ramasamy, a lane change negotiation method and processor that coordinates lane change negotiations between vehicles by the network system that connects vehicle user accounts with their bank accounts to compensate the vehicle’s user for renting their vehicles, as taught by Li, to allow real money to be transferred from a bank account from one entity to another for renting a vehicle or slowing down another vehicle’s traveling speed. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy, in view of Lütteken, as applied to claim 1 above, and further in view of Yang, US-20190303688-A1, hereinafter referred to as Ramasamy, Lütteken, and Yang, respectively.
As per claim 7
Ramasamy, in view of Lütteken, discloses [t]he system of claim 1, Ramasamy does not disclose wherein the virtual topology includes a token ring network. 
However, Yang teaches wherein the virtual topology includes a token ring network (A computer communication can occur across any type of wired or wireless system and/or network having any type of configuration, for example, a local area network (LAN), a personal area network (PAN), a wireless personal area network (WPAN), a wireless network (WAN), a wide area network (WAN), a metropolitan area network (MAN), a virtual private network (VPN), a cellular network, a token ring network, a point-to-point network, an ad hoc network, a mobile ad hoc network, a vehicular ad hoc network (VANET), a vehicle-to-vehicle (V2V) network, a vehicle-to-everything (V2X) network, a vehicle-to-infrastructure (V2I) network, among others - Yang ¶24). 
Ramasamy discloses a method and processor that coordinates lane change negotiations between vehicles receiving, and transmitting lane change requests across a virtual network and physical hardware. Yang teaches a computer-implemented method for lane detection, where the communication between the computers, including between vehicles, is conducted on a token ring network.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ramasamy, a lane change negotiation method and processor that coordinates lane change negotiations between vehicles by the computer-implemented method for lane detection, where the communication between the computers, including between vehicles, is conducted on a token ring network, as taught by Yang, to improve data transfer rates between vehicles to improve the speed at which the negotiation and coordination is conducted. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy, in view of Lütteken, as applied to claim 1 above, and further in view of Reardon et al., US-20140143035-A1, hereinafter referred to as Ramasamy, Lütteken, and Reardon respectively.
As per claim 14
The recitation for digital signature as a witness entity reflects the intended use of wirelessly transferring the agreement and therefore does not positively limit the claim. 
Ramasamy, in view of Lütteken, discloses [t]he system of claim 1, Ramasamy discloses includes wirelessly transferring the agreement to an infrastructure element (one or more servers 1082 and one or more data stores 1084, and is in communication with one or more of the vehicles 1040, 1042 a -c, and 1044 travelling on road 1000 via the network 1070 and wireless transceiver 1050 – Ramasamy Column 22 Lines 14-21). 
Ramasamy does not disclose wherein the wireless transfer of the agreement to one of the entities includes wirelessly.
However, Lütteken teaches wherein the wireless transfer of the agreement to one of the entities includes wirelessly (At the same time, the cLCA asks VL to use corresponding buttons on the steering wheel to accept, (5), or decline, (6), the request from VR, (7) - Lütteken Fig 2 and Page 900 Lines 22-24). 
Ramasamy discloses a method and processor that coordinates lane change negotiations between vehicles receiving, and transmitting lane change requests across a virtual network and physical hardware. Lütteken teaches a simulation where two vehicles negotiate across a network to exchange a virtual currency for compensating one vehicle for slowing down to allow another vehicle to enter into their lane. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ramasamy, a lane change negotiation method and processor that coordinates lane change negotiations between vehicles by the simulated system that coordinates lane change negotiations and payments between vehicles, as taught by Lütteken, to foster driver cooperation in a lane-change scenario in a highly automated environment (see Lütteken Abstract).
Lütteken teaches a simulation where two vehicles negotiate across a network to exchange a virtual currency for compensating one vehicle for slowing down to allow another vehicle to enter into their lane. However, Reardon teaches transferring the agreement to an infrastructure element for digital signature as a witness entity (This may be a cell phone, mobile phone, or personal digital assistant (PDA), but may also include electronic communication device mounted in a vehicle, Another message type may convey information along the line of "Witness and Archive" and would generally instruct the Summa users to archive a message comprised of electronic files in a user's own personal archive maintained by a Summa associated server network – Reardon ¶8, ¶54). 
Ramasamy discloses a method and processor that coordinates lane change negotiations between vehicles receiving, and transmitting lane change requests across a virtual network and physical hardware. Reardon teaches a two-way payment network system that allows users with a Summa account to make transactions to one another using a PDA mounted in a vehicle and store records of those transactions in the network’s server. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ramasamy, a lane change negotiation method and processor that coordinates lane change negotiations between vehicles by a payment network where a vehicle mounted PDA can be used for transactions amongst Summa account holders that can save the transaction history in the network’s servers, as taught by Reardon, to retrieve a copy of a specified file in the archive and to deliver it to third party (See Reardon ¶54).
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy, in view of Lütteken, as applied to claim 1 above and claim 16, and further in view of, Baset et al., US-20200371833-A1, hereinafter referred to as Ramasamy, Lütteken, and Baset, respectively.
As per claim 15
Ramasamy, in view of Lütteken, discloses [t]he system of claim 1, Ramasamy discloses physical network (one or more servers 1082 and one or more data stores 1084, and is in communication with one or more of the vehicles 1040, 1042 a -c, and 1044 travelling on road 1000 via the network 1070 and wireless transceiver 1050 – Ramasamy Column 22 Lines 14-21).
Ramasamy does not disclose wherein the agreement further includes a confidence value, for at least a paying entity of the, from which the payment will be obtained, amendable by each entity receiving and digitally signing the agreement and representing aggregate confidence of paying the payment for any entity for which a confidence value is defined.
However, Lütteken teaches wherein the agreement (Table II shows the two players’ resulting time costs and benefits for this specific scenario— without accounting for other road users—depending on the decisions of VL and VR to accept or reject cooperation - Lütteken Page 901 Table 2 and Column 1 Lines 17- 21), for at least a paying entity of the…, from which the payment will be obtained (we chose a redeemable point system, which acts as a virtual currency. The point system is based on VR’s expected willingness to pay VL to compensate for the latter’s loss of time – Lütteken Page 901 Column 2 Lines 25-28), amendable by each entity (Table II shows the two players’ resulting time costs and benefits for this specific scenario— without accounting for other road users—depending on the decisions of VL and VR to accept or reject cooperation - Lütteken Page 901 Fig 2, Table 2, and Column 1 Lines 17- 21) receiving and digitally signing the agreement (At the same time, the cLCA asks VL to use corresponding buttons on the steering wheel to accept, (5), or decline, (6), the request from VR, (7) - Lütteken Page 900 Lines 22-24).
Ramasamy discloses a method and processor that coordinates lane change negotiations between vehicles receiving, and transmitting lane change requests across a virtual network and physical hardware. Lütteken teaches a simulation where two vehicles negotiate across a network 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ramasamy, a lane change negotiation method and processor that coordinates lane change negotiations between vehicles by the simulated system that coordinates lane change negotiations and payments between vehicles, as taught by Lütteken, to foster driver cooperation in a lane-change scenario in a highly automated environment (see Lütteken Abstract).
However, Baset teaches further includes a confidence value, and representing aggregate confidence of (The risk score module has several relevant inputs that may be used to calculate a risk score: an identity of a user initiating a transaction, a size of a transaction, past history from this identified user, past updates to a particular key/value pair, and an execution time. – Baset ¶85 (A blockchain system for generating confidence scores also generates aggregate confidence scores as the blockchain aggregates separate elements together. Here different elements are combined together to produce the aggregate confidence)), paying the payment for any entity for which a confidence value is defined (compute a risk score from the transaction proposal data and the external data, compare the risk score to a risk score threshold, and provide a commitment decision based on the comparison, and a committer node or peer, configured to perform one or more of receive an endorsed transaction that corresponds to the transaction proposal, and one of commit the endorsed transaction to a blockchain of the blockchain network or reject the transaction, based on the commitment decision - Baset Fig 1A and ¶4).
Ramasamy discloses a method and processor that coordinates lane change negotiations between vehicles receiving, and transmitting lane change requests across a virtual network and 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ramasamy, a lane change negotiation method and processor that coordinates lane change negotiations between vehicles by a smart contract system that calculates a risk score, compares that score to a threshold, and determines whether to recommend to recipients of the contractual agreement whether they should accept or reject a proposal based on the risk assessment, as taught by Baset, to determine the likelihood that following the lane change negotiation the vehicle, or peer in a network, that slowed down will receive the payment it is due. 
As per claim 16
Ramasamy, in view of Lütteken, discloses [t]he system of claim 1, Ramasamy discloses, for each entity of the physical network, in the physical network, of the entities of the physical network, that a given entity of the physical network (one or more servers 1082 and one or more data stores 1084, and is in communication with one or more of the vehicles 1040, 1042 a -c, and 1044 travelling on road 1000 via the network 1070 and wireless transceiver 1050 – Ramasamy Column 22 Lines 14-21).
Ramasamy does not disclose wherein the agreement further includes a confidence value, wherein confidence values of other entities are amendable by each entity receiving and digitally signing the agreement, and wherein confidence values represent aggregate confidence, will fulfill any obligation resulting from the agreement.
wherein the agreement, are amendable, by each entity receiving (Table II shows the two players’ resulting time costs and benefits for this specific scenario— without accounting for other road users—depending on the decisions of VL and VR to accept or reject cooperation - Lütteken Page 901 Table 2 and Column 1 Lines 17- 21) and digitally signing the agreement (At the same time, the cLCA asks VL to use corresponding buttons on the steering wheel to accept, (5), or decline, (6), the request from VR, (7) - Lütteken Page 900 Lines 22-24).
Ramasamy discloses a method and processor that coordinates lane change negotiations between vehicles receiving, and transmitting lane change requests across a virtual network and physical hardware. Lütteken teaches a simulation where two vehicles negotiate across a network to exchange a virtual currency for compensating one vehicle for slowing down to allow another vehicle to enter into their lane. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ramasamy, a lane change negotiation method and processor that coordinates lane change negotiations between vehicles by the simulated system that coordinates lane change negotiations and payments between vehicles, as taught by Lütteken, to foster driver cooperation in a lane-change scenario in a highly automated environment (see Lütteken Abstract).
However, Baset teaches further includes a confidence value, wherein confidence values of other entities, and wherein confidence values represent aggregate confidence (The risk score module has several relevant inputs that may be used to calculate a risk score: an identity of a user initiating a transaction, a size of a transaction, past history from this identified user, past updates to a particular key/value pair, and an execution time. – Baset ¶85 (A blockchain system for generating confidence scores also generates aggregate confidence scores as the blockchain aggregates separate elements together. Here different elements are combined together to produce the aggregate confidence)), will fulfill any obligation resulting from the agreement (compute a risk score from the transaction proposal data and the external data, compare the risk score to a risk score threshold, and provide a commitment decision based on the comparison, and a committer node or peer, configured to perform one or more of receive an endorsed transaction that corresponds to the transaction proposal, and one of commit the endorsed transaction to a blockchain of the blockchain network or reject the transaction, based on the commitment decision - Baset Fig 1A and ¶4). 
Ramasamy discloses a method and processor that coordinates lane change negotiations between vehicles receiving, and transmitting lane change requests across a virtual network and physical hardware. Baset teaches a smart contract system, with multiple embodiments, that calculates a risk score, compares that score to a threshold, and determines whether to recommend to recipients of the contractual agreement whether they should accept or reject a proposal based on the risk assessment.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ramasamy, a lane change negotiation method and processor that coordinates lane change negotiations between vehicles by a smart contract system that calculates a risk score, compares that score to a threshold, and determines whether to recommend to recipients of the contractual agreement whether they should accept or reject a proposal based on the risk assessment, as taught by Baset, to determine the likelihood that following the lane change negotiation the vehicle, or peer in a network, that slowed down will receive the payment it is due. 
As per claim 17
Ramasamy, in view of Lütteken and Baset, discloses [t]he system of claim 16, Ramasamy discloses, wherein the processor is configured to execute the desired action of all entities of the physical network (a processor in communication with the RF transceiver and the non-transitory computer-readable medium… requesting vehicle requesting to change to a lane of travel occupied by a first vehicle comprising the device; 40 identify a second vehicle in the lane of travel – Ramasamy Fig 10 and Column 1 Lines 32-44). 
Ramasamy does not disclose further responsive to confirming that confidence values, are above a predefined threshold value…following receiving the agreement after transfer.
However, Lütteken teaches following receiving the agreement after transfer (VR requests VL to open a gap, waits for the approaching gap, and finally changes lane - Lütteken Figs 1, 2 and Page 900 Lines 37-38).
Ramasamy discloses a method and processor that coordinates lane change negotiations between vehicles receiving, and transmitting lane change requests across a virtual network and physical hardware. Lütteken teaches a simulation where two vehicles negotiate across a network to exchange a virtual currency for compensating one vehicle for slowing down to allow another vehicle to enter into their lane. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ramasamy, a lane change negotiation method and processor that coordinates lane change negotiations between vehicles by the simulated system that coordinates lane change negotiations and payments between vehicles, as taught by Lütteken, to foster driver cooperation in a lane-change scenario in a highly automated environment (see Lütteken Abstract).
further responsive to confirming that confidence values, are above a predefined threshold value (The risk score module has several relevant inputs that may be used to calculate a risk score: an identity of a user initiating a transaction, a size of a transaction, past history from this identified user, past updates to a particular key/value pair, and an execution time. – Baset ¶85 (A blockchain system for generating confidence scores also generates aggregate confidence scores as the blockchain aggregates separate elements together. Here different elements are combined together to produce the aggregate confidence)). 
Ramasamy discloses a method and processor that coordinates lane change negotiations between vehicles receiving, and transmitting lane change requests across a virtual network and physical hardware. Baset teaches a smart contract system, with multiple embodiments, that calculates a risk score, compares that score to a threshold, and determines whether to recommend to recipients of the contractual agreement whether they should accept or reject a proposal based on the risk assessment.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ramasamy, a lane change negotiation method and processor that coordinates lane change negotiations between vehicles by a smart contract system that calculates a risk score, compares that score to a threshold, and determines whether to recommend to recipients of the contractual agreement whether they should accept or reject a proposal based on the risk assessment, as taught by Baset, to determine the likelihood that following the lane change negotiation the vehicle, or peer in a network, that slowed down will receive the payment it is due. 
As per claim 18
Ramasamy, in view of Lütteken, and Baset, discloses [t]he system of claim 17, Ramasamy discloses, wherein the processor is configured to exclude any entity (a processor in communication with the RF transceiver and the non-transitory computer-readable medium… requesting vehicle requesting to change to a lane of travel occupied by a first vehicle comprising the device; 40 identify a second vehicle in the lane of travel – Ramasamy Fig 10 and Column 1 Lines 32-44), from a newly formed physical network and virtual topology, formed, within the newly formed physical network (new vehicle being detected, e.g., if such a vehicle merges into the lane 620, Thus, the requesting vehicle may travel ahead of the responding vehicles, or drop back behind them, and issue a new request for a lane change, Thus, the responding vehicle 842c transmits a response to the requesting vehicle 840 indicating that vehicle 842b should coordinate the requested lane change. The requesting vehicle 840 then transmits a lane change request to vehicle 842b, which becomes the new responding vehicle 842b. – Ramasamy Fig 8, Column 14 Lines 12-13, Column 18 and Lines 15-18, Column 20 Lines 36-41).
Ramasamy does not disclose for which confidence values are below the predefined threshold value, responsive to one or more entities having confidence values below the predefined threshold, following receiving the agreement after transfer, and to repeat the process of determining the desired action, determining the payment, forming the digital agreement, wirelessly transferring the agreement and wirelessly receiving the agreement. 
However, Lütteken teaches following receiving the agreement after transfer (VR requests VL to open a gap, waits for the approaching gap, and finally changes lane - Lütteken Figs 1, 2 and Page 900 Lines 37-38), and to repeat the process of determining the desired action (The approaching vehicle, VL, is considered a suitable cooperation partner to provide this gap. The drivers of VL and VR are both asked to team up for the cooperative lane-change. If the drivers are willing to cooperate, then the lane-change is completed – Lütteken Figs 1, 2 and Page 899 Column 2 Line 35 – Page 900 Column Line 2 (the process begins anew every time a new vehicle approaches and requests cooperation)), determining the payment (we chose a redeemable point system, which acts as a virtual currency. The point system is based on VR’s expected willingness to pay VL to compensate for the latter’s loss of time – Lütteken Page 901 Column 2 Lines 25-28), forming the digital agreement (Table II shows the two players’ resulting time costs and benefits for this specific scenario— without accounting for other road users—depending on the decisions of VL and VR to accept or reject cooperation - Lütteken Page 901 Table 2 and Column 1 Lines 17- 21), wirelessly transferring the agreement (VR requests VL to open a gap, waits for the approaching gap, and finally changes lane - Lütteken Figs 1, 2 and Page 900 Lines 37-38) and wirelessly receiving the agreement (VL receives the request - Lütteken Page 900 Lines 20-22).
Ramasamy discloses a method and processor that coordinates lane change negotiations between vehicles receiving, and transmitting lane change requests across a virtual network and physical hardware and repeating the process when new vehicles appear. Lütteken teaches a simulation where two vehicles negotiate across a network to exchange a virtual currency for compensating one vehicle for slowing down to allow another vehicle to enter into their lane. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ramasamy, a repeatable lane change negotiation method and processor that coordinates lane change negotiations between vehicles by the simulated system that coordinates lane change negotiations and payments between vehicles, Abstract).
However, Baset teaches for which confidence values are below the predefined threshold value, responsive to one or more entities having confidence values below the predefined threshold (compute a risk score from the transaction proposal data and the external data, compare the risk score to a risk score threshold, and provide a commitment decision based on the comparison, and a committer node or peer, configured to perform one or more of receive an endorsed transaction that corresponds to the transaction proposal, and one of commit the endorsed transaction to a blockchain of the blockchain network or reject the transaction, based on the commitment decision - Baset Fig 1A and ¶4 (the acceptance or rejection of an entity’s proposal is based on the meeting the threshold risk)).
Ramasamy discloses a method and processor that coordinates lane change negotiations between vehicles receiving, and transmitting lane change requests across a virtual network and physical hardware. Baset teaches a smart contract system, with multiple embodiments, that calculates a risk score, compares that score to a threshold, and determines whether to recommend to recipients of the contractual agreement whether they should accept or reject a proposal based on the risk assessment.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Ramasamy, a lane change negotiation method and processor that coordinates lane change negotiations between vehicles by a smart contract system that calculates a risk score, compares that score to a threshold, and determines whether to recommend to recipients of the contractual agreement whether they should accept or reject a proposal based on the risk assessment, as taught by Baset, to determine the likelihood . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baset in view of Ramasamy and Lütteken. 
As per claim 20
	The recitation for digital signature and confidence score assignment does not positively limit claim 20 because it reflects the intended purpose of sending a new contract, but does not actually require digital signature or confidence score assignment.
	Baset discloses the contract having been signed (For example, the peers may check the endorsement policy to ensure that the correct allotment of the specified peers have signed the results and authenticated the signatures against the transaction payload 293 – Baset Fig 2A and ¶61), and including confidence scores, indicate an aggregate confidence, will fulfill any obligation defined by the digital contract (The risk score module has several relevant inputs that may be used to calculate a risk score: an identity of a user initiating a transaction, a size of a transaction, past history from this identified user, past updates to a particular key/value pair, and an execution time. – Baset ¶85 (A blockchain system for generating confidence scores also generates aggregate confidence scores as the blockchain aggregates separate elements together. Here different elements are combined together to produce the aggregate confidence)), and responsive to the confidence score, being below a predetermined threshold, exempting the at least one, and confidence score assignment (compute a risk score from the transaction proposal data and the external data, compare the risk score to a risk score threshold, and provide a commitment decision based on the comparison, and a committer node or peer, configured to perform one or more of receive an endorsed transaction that corresponds to the transaction proposal, and one of commit the endorsed transaction to a blockchain of the blockchain network or reject the transaction, based on the commitment decision - Baset Fig 1A and ¶4 (the acceptance or rejection of an entity’s proposal is based on the meeting the threshold risk)), and sending a new contract (At block 504, a blockchain endorser node or peer receives a transaction proposal. The disclosed methods compute a risk score for new transactions, including invoke and query transactions – Baset Fig 5A and ¶83 (the transaction is for the new smart contract)), to all, for digital signature (For example, the peers may check the endorsement policy to ensure that the correct allotment of the specified peers have signed the results and authenticated the signatures against the transaction payload 293 – Baset Fig 2A and ¶61).
Baset does not disclose [a] method comprising, receiving a digital contract between at least two vehicles, by all vehicles, assigned by each vehicle, that a given vehicle, for at least one vehicle, all the vehicles, in a physical network, in the physical network, in the physical network, that for each other vehicle in the physical network, reforming the physical network, in the reformed physical network. 
However, Ramasamy teaches [a] method comprising (Examples are described herein in the context of systems and methods for coordinated lane-change negotiations between vehicles – Ramasamy Column 2 Lines 31-33), by all vehicles, assigned by each vehicle, for each other vehicle, that a given vehicle, for at least one vehicle, the at least one vehicle, all the vehicles (coordinating with the second vehicle to establish a space to accommodate the requesting vehicle in the lane of travel, and coordinating with the second and third vehicles to establish the space, can include, for example, the processor 310 of FIG. 3, or the computing device 210 of FIG. 2. – Ramasamy Figs 4A-C, 5 and Column 17 Lines 22-27), in a physical neurk, in the physical network, in the physical network, that for each other vehicle in the physical network (one or more servers 1082 and one or more data stores 1084 , and is in communication with one or more of the vehicles 1040 , 1042 a -c , and 1044 travelling on road 1000 via the network 1070 and wireless transceiver 1050 – Ramasamy Column 22 Lines 14-21), reforming the physical network, in the reformed physical network (new vehicle being detected, e.g., if such a vehicle merges into the lane 620, Thus, the requesting vehicle may travel ahead of the responding vehicles, or drop back behind them, and issue a new request for a lane change, Thus, the responding vehicle 842c transmits a response to the requesting vehicle 840 indicating that vehicle 842b should coordinate the requested lane change. The requesting vehicle 840 then transmits a lane change request to vehicle 842b, which becomes the new responding vehicle 842b. – Ramasamy Fig 8, Column 14 Lines 12-13, Column 18 and Lines 15-18, Column 20 Lines 36-41).
	Baset discloses a smart contract system, with multiple embodiments, that calculates a risk score, compares that score to a threshold, and determines whether to recommend to recipients of the contractual agreement whether they should accept or reject a proposal based on the risk assessment. Ramasamy teaches a method and processor that coordinates lane change negotiations between vehicles receiving, and transmitting lane change requests across a virtual network and physical hardware and repeating the process when new vehicles appear.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baset, a smart contract system that calculates a risk score, compares that score to a threshold, and determines whether to recommend to recipients of the contractual agreement whether they should accept or reject a proposal based on the risk assessment by a repeatable lane change negotiation method and processor that coordinates lane change negotiations between vehicles, as taught by Ramasamy, to enable the 
However, Lütteken teaches receiving a digital contract between at least two vehicles (VL receives the request - Lütteken Page 900 Lines 20-22).
Baset discloses a smart contract system, with multiple embodiments, that calculates a risk score, compares that score to a threshold, and determines whether to recommend to recipients of the contractual agreement whether they should accept or reject a proposal based on the risk assessment. Lütteken teaches a simulation where two vehicles negotiate across a network to exchange a virtual currency for compensating one vehicle for slowing down to allow another vehicle to enter into their lane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Baset, a smart contract system that calculates a risk score, compares that score to a threshold, and determines whether to recommend to recipients of the contractual agreement whether they should accept or reject a proposal based on the risk assessment by the simulated system that coordinates lane change negotiations and payments between vehicles, as taught by Lütteken, to foster driver cooperation in a lane-change scenario in a highly automated environment (see Lütteken Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668